Case 6:19-cv-00470-MJJ-CBW Document 14 Filed 06/26/19 Page 1 of 3 PageID #: 101



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

 LAFAYETTE BALLET THEATRE                            CIVIL ACTION NO.: 6:19-cv-00470


 VERSUS                                              JUDGE MICHAEL J. JUNEAU


 AMERICAN HARLEQUIN CORPORATION, MAGISTRATE JUDGE CAROL B.
 HARTFORD ACCIDENT & INDEMNITY   WHTEHURST
 COMPANY, & HARTFORD CASUALTY
 INSURANCE COMPANY

     STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE PURSUANT TO
           FEDERAL RULE OF CIVIL PROCEDURE RULE 41(a) (1) (A)(ii)

         NOW INTO COURT through undersigned counsel come Plaintiff, Lafayette Ballet

 Theatre (“LBT”), and Defendants, Hartford Fire Insurance Company, incorrectly named as

 Hartford Accident & Indemnity Company, and Hartford Casualty Insurance Company who

 respectfully stipulate under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this action be

 dismissed with prejudice as to all claims and parties, with each party to bear its own costs.

        WHEREFORE, Plaintiff, Lafayette Ballet Theatre (“LBT”), and Defendants, Hartford

 Fire Insurance Company and Hartford Casualty Insurance Company pray for an entry by this

 Honorable Court of an Order dismissing all claims and parties, with prejudice, with each party

 to bear its own costs.

 DATED this 26th day of June, 2019.



                                              Respectfully submitted:

                                              BANKSTON & ASSOCIATES, LLC
                                              8708 Jefferson Hwy, Suite A
                                              Baton Rouge, Louisiana 70809
                                                 1
Case 6:19-cv-00470-MJJ-CBW Document 14 Filed 06/26/19 Page 2 of 3 PageID #: 102



                                    Telephone: 225.766.3800
                                    Fax: 225.766.7800
                                    Email: larry@bblawyers.net
                                    Email: jlinn@bblawyers.net

                                    s/ Jenna H. Linn___________
                                     Larry S. Bankston, #02744
                                    Jenna H. Linn, #33246

                                    Counsel for Lafayette Ballet Theatre


                                    s/ Heather Sharp
                                    Seth A. Schmeeckle (La. Bar No. 27076) (T.A.)
                                    Heather N. Sharp (La. Bar No. 29987)
                                    Lungen, Wheaton, Peck, Rankin & Hubbard
                                    9311 Bluebonnet Blvd., Suite A
                                    Baton Rouge, Louisiana 70810
                                    Telephone: (504) 588-1990
                                    Facsimile: (504) 310-9195

                                    Attorneys For Hartford Fire Insurance
                                    Company, incorrectly names as Harford
                                    Company and Hartford Casualty Insurance
                                    Company




                                       2
Case 6:19-cv-00470-MJJ-CBW Document 14 Filed 06/26/19 Page 3 of 3 PageID #: 103



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

 LAFAYETTE BALLET THEATRE                              CIVIL ACTION NO.: 6:19-cv-00470


 VERSUS                                                JUDGE MICHAEL J. JUNEAU


 AMERICAN HARLEQUIN CORPORATION, MAGISTRATE JUDGE CAROL B.
 HARTFORD ACCIDENT & INDEMNITY   WHTEHURST
 COMPANY, & HARTFORD CASUALTY
 INSURANCE COMPANY

 ******************************************************************************

                                  CERTIFICATE OF SERVICE

        I hereby certify on this 26th day of June, 2019, a copy of the foregoing pleading was filed

 electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

 to all counsel of record by operation of the court’s electronic filing system.



                                       s/Jenna H. Linn___________
                                       Jenna H. Linn, #33246




                                                   3
